OFFICE OF THE A’IIORNEY OENERAL   OF TEXAS
                         AUSTIN




Bonemblr 23.B. Ritehop
county 4torney
Jarrp8rCounty
;raaper , Texar




carsfull~ ootmiasraaby t
your request aI fol&onrt




              6. Qso I want td maki lQ:o1ear, if
    I aid not in my 8tatclmentcg the'aare to,pou,
    the aentsnce read that the a4mnd*at, was to
    aorve four months in jail alidpay the 'Wbts of
    oourt. As I understand your ruUng,'daspibo
    the 'grantor time aervd, and dsrglte the fabt
    deiendant he6 esrvsd prior to esataoo ample
ftonomble B. 3. Bi)ahey, Jr., Page &


    tire for both ooets of oourt ana tho lea teo eo
    et the-courtef four monthr In ell, the
    omait oould be allawed %A tho !all 8entsaae
    but not aa the Ooat8 of oourt.   Ther~tore,
    ter the offlaere to be entitled to their Ises,
    the soets .of 00urt rotaa haveto be servea out
    eubss:;uent to the eenteaoo by the oourt. Am
    I right In this interpretationor your rul-
    ing?
          wSe~~ndly,where there ie a Jail lentsnoe
    and ooeto semed out in Jail by a defendant tn
    8 lPlilJd@JIeaAOF 088e afISS88SaiA OOUAty OOUl’t,
    are the offiaors OAtitiOd to their OAC,half
    re0rv   IA other worda, ie there any dlfferenae
    where there is a &ail eentenos and costs aeseee-
    ed egalAst a defendant or where there ir a line
    and oosto aeeeesea? That ia are ths offfaere
    entitled to their half fees in either cam whsre
    the mano tar4 laid out IA jail?
          "Thirdly,say viahave a fins OZ &.oO.oO
    cusdooste of ooart aa a fudgnent in oeuuty
    0ou.e  against the a~feAdaA~, ana in the 8e~-
    teAUe the TiIdg@&PAAtA ainr the t-0 66 a OrSdit
    8flthe iiAt3and 60ete that he has alX'eae e.rt-
    ed in jail#iOr t0 ~O~ViOtiOA and B'SAtSA@e.
    hia euppo~sclnouah lnataaoe, the,.detendaAt
    had spant~%i#m day5 in jail prior to thir USA-
    tense, tkk3ahe 18 giitan0r8aif for the toA aa
    OA the tfAe and 008t8. Can such Wedit be ar-
    mea, and are the o~~ioersl    sntitlfifd
                                          to their
    one-halt fee6?"
         &ticlu '108,984 and 1065, Vernon'e Anaotated
Tess codo of Criminal Prooeaurs, read ae ~iollcm~
          "Art.   Viii.   It   a new   trial   IS   not   mxmtsd.
     nor jUd,gnrs~t'a~reated  iA felOAy eaee8, *he     -
     santsnos shall bo pronounoed in the pr~at1~08
     of the defendant at any tfxseafter the erplra-
     tiOn Of th8 tine allowed for UIaktagthe leotiOA
     for a new trial or the motion in arrsst    0r duag-
     epent;provided that in all orimtnal aaee8 the
     judge    of the aourt in whloh dafeadaAt MI OOQ-
     vlotsd, my within his di5eretioA,give the
     dafendant credit on hi8 %QAta~88 for the time,
     or   any  Fart thereof, wMch maid dsfeadaatha8
Eanosable St.B. IUtober, Jr., me           8


    spanO in jail in said oaitse.from the time
    ot his arrest eaa oonfinrarnt until hlr HO-
    ten08 W the trial OouPtt aad rodgad       fur-
    ther that in all .Oaeeewhere tii 0 defedant
    has been tried for any ViOhttiOA   df the lawn
    of the state Of ~~exae,8nd ha0 baSn oonrlded
    and he* appealed from paid judeppent  and/or
    ssntonoe of oanviotlon, and whore aaia m~uso
    has been affIrma by the Court of Crlmilul
    Appeals, ,andafter receipt of the mandate by
    the Clerk of thr~trial aourt, tha JuQe la
    authorizedto -iA    Call  said dSfSA&aAt be-
    fore him, and if, ponaing appeal, the aefqd-
    aat has not made bond or entered   into::rq@#?e
    mAea and ha POE8iAOa iA jail QsAdiA&thS: ~.:
    time of luoh appeal, mid trial judge xuy’~.Chan
    in tir aimOretfOA co-eentoaoethe def,endknt,
    and may eubtraot from the origiinl eentenoe
    pronounoed upon the a~f88bib.d, t&a length ,of
    tlae the &SftIAdaAthoe Lain lo jalL pentU~-
    mob ,apprl) provtbdd, boweror, that the
    prorleion8 o? t&U kt shall not apply atbor
    oonviatlon~aad ~*e5tanoe in f*l~mJ aaeell; la
    w&+eh bond or rsooguimaoos ia not poxmftted
    byl&aw.”
         *APL .v%4. Ii the.~poni#hment’ie ~4’~
    other than a fins, the jud@kelitshdl. Spea$$Y
    it, and order'it entoroeb'by the proper pa+&-
    OlS8. X~,,rJzart:&so aajoage the ~ooear .,j;”
    against the’aef~k&nt, and order ‘4210:
                                         oop&+
    t&on thereOf ah in eth4r oa~ee.*
          “Art.   1086.:   The   O’OUAtj   ehaU   ‘AOt   be,
    liable to~the offitteraAa *itnese’:ba
    008te in a ~miSdW!!aAOreaeo where defen
                                          %~ at
    paya his fine @AtI-3OStS. ThS OOUAty O&u
    be fieble~for one-half of the feeilof the
    offloer8 of the Uourt, ~whenthe ddfenaant faifr
    to~pay hiP,flnO(land lays his fine out in the
    oounty jail or alewirges the ham by rnw
    or WorklAg such fine out   OQ the oOunfy’~e
    or OA any so\tntypmjrth      AIUIto pay #ad
    half of oDsta, the C,OUAtyClerk shall iePU8
    his WarmAt  on the  COUAty  Treasures kn favor
!
    Honorable R. B. altohey, Sr., Page 4


        of auoh offloer to be paid out of the Bead
        and Eridye Bun& or other funda not otherwise
        appr&priated.m
              The cnae of ?!ix
                             perte Mann, 46 S.W. 828, holds
    that the   poser
                   0r                       iin
                      the Governor to re5il.t     and ror-
    f%itUr8S Uoee not extend to the releaao of the oonvloted
    person from the payment of the ooete asseetzedasinst him.
    WO quote rroa the opinion liasaid oaes es follows:

                       And r0li0wing     thi8 idea, our
                         iI:Btate v Dyches Z8 Tex.
        535, hold thai the govern& hed & authority
        to rem&t the ooats. It seem to be a rule
        or eknost universal   applloatfon that the re-
        mission by p~&.Ionat e fine or forfeiture
        cannot deveet an interest in either whioh by
        law la vested In a private person or perrons,.
                 The authority of the governor to par-
        io: ir remit rines, forieitures,and penaltie
        ie one placed within his power end authority
        by the people of *thisstate, to be exeroieed
        in the name and behalf of the people, and it
        ia ror the benefit of the public. He is
        their repraesntatlre. They have not conrsrrsd
        authority up011 him to take eway the rights
        of individuals   or or orriorrrs   of the state




        the roii0wing  authorities in support or the
        views herein expree6wd: Ex parte KoDonald,
        2 Ehtirt.44C; %tep V. Lrcy, 79 Iowe, 419;
        23tst.ev. Forley, 8 Dleokf. 229; St6b  V.
        L5c0'm3nlo,%I MO. 292; Sohuylklll Co. V.
    Honorable R. 5. Rltohey, Jr., Pago 5


          heiisnyder,Cb Pa. St. 4461 Hollidey v. People,
          6 Gllman, 214; 1 Bish. Cr. Law, 1 Old; &I re
          BoYa8 34 Ku. 573, 9 P. 2401 State 'I.Nooney,
          74 h‘. C. 98i Ssith v. State, b Lea, 6371
          C$it;, Cr. Law, 742, 7841 3 Xmt. 240, 241;
                  ubr.  250, ZB7; 4 Bl. Comm. 5991 U. 8.
          v. Lakaster,    4 &cash.C. C. 64, Fed. Gee, No.
          15$57; In re Flournog, 1 Kelly, bob; Blaok,
          Conet. Law, p. 2782 In re Yiheeler,34 Kan.
          D6, 8 Pao. 276; ?eople V. Cotton, 14 Ill. 4141
          i&Cool v. State, 23 Ind. 127) Moore v. Green,
          73 1:. C. 394; Nuswr   v. Stwert,  21 Ohio St.
3531 hx partcCottrel1, 13 Aeb. 193, 1.3 PJ. Vi.
          174; Hawes V, Cookaey,   13 Ohio, 242.w (Under-
          scoring onret.)
              It la our opinion that the power ot the oourt under
    Artlole 708, V. A. C. C. P., eupre, tc filvethe detendent
    credit on his sentence ror the tlma, or any part thereof,
    which said defendent has epent in jail in said oauae, etc.
    authorize8 the oourt to credit such time on the defendant*@
    rlne or jail sentence but doe6 cot authorize the court to
    releaae the derendant from the coattsbecause we would
    impair the rested rights of the otfiaerr   in fee’countlea
    who had earned the raea.  The oourt   should adjudge